Exhibit SHARE EXCHANGE AGREEMENT AMONG NEW ENERGY SYSTEMS GROUP ANYTONE INTERNATIONAL (H.K.) CO., LTD. SHENZHEN ANYTONE TECHNOLOGY CO., LTD. AND THE SHAREHOLDERS OF ANYTONE INTERNATIONAL (H.K.) CO., LTD. LISTED ON SCHEDULE 1 DATED AS OF NOVEMBER , 2009 TABLE OF CONTENTS PAGE INDEX OF SCHEDULES AND EXHIBITS IV ARTICLE I EXCHANGE OF SHARES 1 1.1Agreement to Sell 1 1.2Purchase Price 1 1.3Mechanics of Exchange 2 1.4No Fractional Shares 2 ARTICLE II REPRESENTATIONS AND WARRANTIES OF Anytone 2 2.1Organization and Qualification 3 2.2Subsidiaries 3 2.3Formation Documents 3 2.4Authorization and Validity of this Agreement 3 2.5No Violation 4 2.6Capitalization and Related Matters 4 2.7Compliance with Laws and Other Instruments 5 2.8Certain Proceedings 6 2.9No Brokers or Finders 6 2.10Title to and Condition of Properties 6 2.11Absence of Undisclosed Liabilities 7 2.12Changes 7 2.13Material Contracts 8 2.14Tax Returns and Audits 9 2.15Material Assets 10 2.16Insurance Coverage 10 2.17Litigation; Orders 11 2.18Licenses 11 2.19Interested Party Transactions 11 2.20Governmental Inquiries 12 2.21Bank Accounts and Safe Deposit Boxes 12 2.22Intellectual Property 12 2.23Stock Option Plans; Employee Benefits 12 2.24Employee Matters 13 2.25Environmental and Safety Matters 13 2.26Material Customers 14 2.27Inventories 14 2.28Money Laundering Laws 14 2.29Disclosure 15 2.30Finders and Brokers 15 i PAGE ARTICLE III REPRESENTATIONS AND WARRANTIES OF NEWN 16 3.1Organization; Good Standing 16 3.2NEWN Common Stock 16 3.3Authority; Binding Nature of Agreements 16 3.4Non-Contravention; Consents 17 3.5Finders and Brokers 18 3.6Reports and Financial Statements; Absence of Certain Changes 18 3.7Compliance with Applicable Law 19 3.8Complete Copies of Requested Reports 19 3.9Full Disclosure 19 ARTICLE IV COVENANTS OF ANYTONE 19 4.1Access and Investigation 19 4.2Operation of Business 20 4.3Filings and Consents; Cooperation 21 4.4Notification; Updates to Disclosure Schedules 22 4.5Commercially Reasonable Efforts 23 4.6Confidentiality; Publicity 23 ARTICLE V COVENANTS OF NEWN 23 5.1Notification 23 5.2Filings and Consents; Cooperation 24 5.3Commercially Reasonable Efforts 24 5.4Disclosure of Confidential Information 24 5.5Indemnification 25 ARTICLE VI CLOSING CONDITIONS OF NEWN 27 6.1Accuracy of Representations and Warranties 27 6.2Additional Conditions to Closing 27 6.3Performance of Agreements 28 6.4Consents 28 6.5No Material Adverse Change 28 6.6Anytone Closing Certificates 28 6.7Transactional Agreements 28 6.8Delivery of Stock Certificates, Minute Book and Corporate Seal 29 ARTICLE VII CLOSING CONDITIONS OF THE SHAREHOLDERS 29 7.1Accuracy of Representations and Warranties 29 7.2Additional Conditions to Closing 29 7.3NEWN Closing Certificates 30 7.4No Material Adverse Change 30 ii PAGE 7.5Performance of Agreements 30 7.6Consents 30 7.7NEWN Stock 30 ARTICLE VIII FURTHER ASSURANCES 31 ARTICLE IX TERMINATION 31 9.1Termination 31 9.2Termination Procedures 32 9.3Effect of Termination 32 ARTICLE X MISCELLANEOUS 33 10.1Survival of Representations and Warranties 33 10.2Expenses 33 10.3Entire Agreement 33 10.4Counterparts 33 10.5Descriptive Headings 33 10.6Notices 34 10.7Choice of Law 34 10.8Binding Effect; Benefits 34 10.9Assignability 35 10.10Waiver and Amendment 35 10.11Attorneys' Fees 35 10.12Severability 35 10.13Construction 35 COUNTERPART SIGNATURE PAGE SHARE EXCHANGE AGREEMENT AMONG NEW ENERGY SYSTEMS GROUP, ANYTONE INTERNATIONAL (H.K.) CO., LTD., SHENZHEN ANYTONE TECHNOLOGY CO., LTD. AND THE SHAREHOLDERS NAMED THEREIN iii INDEX OF SCHEDULES AND EXHIBITS Exhibits: A.Certain Definitions Schedules: 1.Shareholders of Anytone International (H.K.) Co., Ltd. and Shenzhen Anytone Technology Co., Ltd. 2.Anytone International and Shenzhen Anytone Technology Co., Ltd. Disclosure Schedule iv SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT (the “AGREEMENT”) dated as of November , 2009, is entered into by and among New Energy Systems Group (formerly known as China Digital Communication Group), a Nevada corporation (“NEWN”), Anytone International (H.K.) Co., Ltd., corporation organized under the laws of Hong Kong, China (“Anytone International”), Shenzhen Anytone Technology Co., Ltd. a Shenzhen corporation in China (“Anytone”), and the shareholders of Anytone International listed on Schedule 1 to this Agreement (each, a “Shareholder” and, collectively, the “Shareholders”). RECITALS A.
